NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3852-16T3

U'BAY LUMUMBA,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
______________________________

              Submitted May 8, 2018 – Decided June 8, 2018

              Before Judges Gilson and Mitterhoff.

              On appeal from the New Jersey Department of
              Corrections.

              U'Bay Lumumba, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Suzanne Davies, Deputy Attorney General, on
              the brief).

PER CURIAM

        This is appellant U'Bay Lumumba's appeal of the April 11,

2017      final    administrative       decision     by   the    Department        of

Corrections (DOC), denying his request to reinstate the visitation
privileges of several friends and family members.                   Because we find

that    appellant    lacks    standing       to   challenge      the   DOC's     final

decision, we dismiss the appeal.

       Appellant is an inmate currently incarcerated at New Jersey

State Prison (NJSP) in Trenton, New Jersey.                 He is serving a life

sentence with a thirty-five year mandatory minimum term for murder,

aggravated assault, robbery and weapons charges.

       On   or   about   April    25,   2012,     the     Special   Investigations

Divisions (SID) of NJSP began an investigation after the seizure

of a cellular telephone at the prison.                     As a result of that

investigation, the DOC concluded that appellant was involved in a

conspiracy with corrections officers, other inmates and persons

outside NJSP to smuggle cellular phones and narcotics into the

facility.    The investigation concluded that appellant used various

friends and family members to aid in the smuggling and a concurrent

money   laundering       conspiracy.         Based   on    the   findings      of   the

investigation, a visit restriction was placed on specific persons

for their known or suspected involvement in the criminal conduct.

Appellant continues to receive visits from other persons not

identified or suspected of being involved in the conspiracy.

       On or about December 5, 2016, several of appellant's family

members and friends contacted the DOC for reinstatement of their

visitation privileges.           On February 23, 2017, the DOC denied the

                                         2                                     A-3852-16T3
requests and instructed the applicants that in order to have their

privileges restored, they were required to contact SID for an

interview, after which the DOC would decide whether it would

reinstate     their   visitation    privileges.      To    date,    although

appellant's    family   members    and   friends   have   applied   for   the

reinstatement of their privileges, they have not agreed to an SID

interview to facilitate their possible reinstatement.

     On February 13, 2016, appellant filed a grievance seeking

reinstatement of the revoked visitation privileges.            On February

29, 2016, the DOC responded that it was the banned visitors, rather

than appellant, who needed to make the request and submit to an

SID interview in order to be considered for visiting privileges.

On April 9, 2017, appellant submitted a second grievance seeking

reinstatement of the visitation privileges.           The DOC upheld its

previous denial.      This appeal ensued.

     On appeal, appellant asserts the following arguments:

            POINT I
            RESPONDENT'S APRIL 11, 2017 ADMINISTRATIVE
            DECISION REFUSING TO SET ASIDE ASSISTANT
            SUPERINTENDENT [] FEBRUARY 23, 2017 REFUSAL
            TO REMOVE THE JUNE/JULY 2012 TEMPORARY VISIT
            BAN AND REINSTATE VISITATION PRIVILEGES FROM
            APPELLANT'S VISITORS DECEMBER 5, 7, 2016
            WRITTEN REQUESTS TO NEW JERSEY STATE PRISON
            ADMINISTRATOR [], IS ARBITRARY, CAPRICIOUS,
            UNREASONABLE IN VIOLATION OF N.J.A.C. 10A:18-
            6.3(c)



                                     3                               A-3852-16T3
            POINT II
            RESPONDENTS      DELIBERATELY       COMMITTED
            PROFESSIONAL     MISCONDUCT     WHEN     THEY
            UNREASONABLY MISREPRESENTED FACTS TO THIS
            COURT WHEN THEY ARGUED IN THEIR DECEMBER 12,
            2014 LETTER-BRIEF U'BAY LUMUMBA V. NEW JERSEY
            DEPARTMENT OF CORRECTIONS DOCKET NO. A-3223-
            13T1. THAT ALL OF APPELLANT'S PRE-APPROVED
            VISITORS WAS [sic] INVOLVED IN CRIMINAL
            ACTIVITIES AND REFUSED TO COOPERATE WITH NEW
            JERSEY STATE PRISON SPECIAL INVESTIGATION
            DIVISION IN VIOLATION OF N.J.A.C. 10A:18-
            6.3(c).

     In response, the DOC asserts that appellant lacks standing

to challenge the visitation restrictions, as it is incumbent on

the banned family members and friends to apply to have their

privileges reinstated.      The DOC contends the appeal should be

dismissed for lack of standing.

     N.J.A.C.    10A:18-6.20(a)     permits    inmates    to    request   the

"reinstatement of contact visit privileges that were terminated

in accordance with N.J.A.C. 10A:4-5.1 and 12."                 (Disciplinary

actions).       The   regulations    provide    that     reinstatement      of

privileges revoked for disciplinary actions will be considered

after the inmate has completed all sanctions imposed and has

submitted a request to the Administrator designee.             In this case,

as the DOC correctly notes, appellant did not lose his right to

visits as a result of disciplinary charges.        Rather, his visitors

have been banned from visiting correctional institutions based on



                                    4                                A-3852-16T3
their own alleged conduct.       The regulation under which they were

banned is N.J.A.C. 10A:18-6.3(c), which provides:

          Persons determined, by substantial evidence,
          to have a harmful influence upon the inmate
          or to constitute a threat to the security of
          the correctional facility shall be banned from
          visiting an inmate committed to the custody
          of the Department of Corrections for a minimum
          of 365 days and the visitor shall be required
          to apply in writing to the Administrator for
          approval/disapproval of the reinstatement of
          visit privileges.

     The plain language of the regulation requires persons whose

visitation   privileges   have   been   revoked   pursuant   to   N.J.A.C.

10A:18-6.3(c) to apply for reinstatement.           Because we find no

basis to allow appellant to pursue the rights of his family members

and friends, we conclude that the matter must be dismissed for

lack of standing.

     Dismissed.




                                    5                              A-3852-16T3